UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 November 19, 2010 Date of report (Date of earliest event reported) Wireless Ronin Technologies, Inc. (Exact name of registrant as specified in its charter) Minnesota 1-33169 41-1967918 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 5929 Baker Road, Suite 475 Minnetonka, Minnesota 55345 (Address of principal executive offices, including zip code) (952) 564-3500 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR240.13e-4(c)) ITEM 8.01 OTHER EVENTS. On November 15, 2010, we entered into subscription agreements to sell 1,425,000 units in a registered direct offering pursuant to our existing shelf registration statement (File No. 333-161700), which was declared effective by the Securities and Exchange Commission on September 29, 2009.On November 19, 2010, we closed on the sale of 1,425,000 units at a price of $1.25 per unit, each consisting of one share of our common stock and one three-year warrant to purchase 0.20 shares of our common stock at an exercise price of $1.4375 per share.We plan to use the net proceeds of this registered direct offering for general corporate purposes, including working capital. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:November 19, 2010 Wireless Ronin Technologies, Inc. By: /s/ Darin P. McAreavey Vice President and Chief Financial Officer
